Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (US Pub 2017/0018770 cited in IDS) in view of Pieczonka et al. (“Lithium Polyacrylate (LiPAA) as an Advanced Binder and a Passivating Agent for High-Voltage Li-Ion Batteries” cited in IDS).
In regard to claims 1-6, 9, 13 and 14, Hori et al. teach a lithium secondary battery (title, figure 1) including a positive electrode composition 23 on a current collector 22 (LiNiMn oxide active material with conductive carbon auxiliary on conductive foil 22- paragraph [0045]) including a binder for the positive electrode comprising: two or more different polyacrylic acids (PAA), wherein the two or more different polyacrylic acids have different molecular weights, such as ~2 parts by weight a first binder with a molecular weight (Mw) of 50,000 and ~1 parts by weight a second binder with a Mw of 1,500,000 (i.e. a 66% a first binder and 33% a second binder - paragraphs [0045-0047, 0071-0073]). 
Independent claim 1 differs in calling for a lithium substituted PAA (Li-PAA).  However, Pieczonka et al. teach a similar positive electrode LiMnNi oxide active material and the desirability to use a lithium substituted poly acrylic acid (Li-PAA) for the binder of the electrode material layer as such serves as an extra source of lithium ions (see last paragraph 1. Introduction), prevent undesirable surface reactions and promotes Li transport due to the polymers intrinsic Li ion conducting properties (2.1 Role of LiPAA as an Artificial CEI layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li-PAA in place of PAA in the battery/electrode/binder of Hori et al. as such has enhanced properties for Li ion batteries as taught by Pieczonka et al. Regarding claims 2-6, the ranges for Mw and weight percentages of binder taught by Hori et al. above overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 7, Hori et al. teach controlling the Mw to optimize viscosity (paragraph [0082]) but does not specifically disclose ranges.  However, as the composition of the prior art combination above is indistinguishable from the claimed composition, the properties of the prior art are reasonably expected to overlap the claimed ranges (see MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In regard to claims 10-12, Hori et al. teach the composition comprises the binder in 2 parts by weight with respect to 100 parts by weight of solids in the composition, the positive electrode active material in 93.4 by weight with respect to 100 parts by weight of solids in the composition and the conductor in 5.7 parts by weight with respect to 100 parts by weight of solids in the composition (paragraph [0072]).


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (“The Effect of Binders on the Performance and Degradation of the Lithium/Sulfur Battery Assembled in the Discharged State” newly cited) in view of Hori et al. (US Pub 2017/0018770 cited in IDS).
In regard to claims 1-6, 8, 9, 13 and 14, Peled et al. teach a lithium-sulfur secondary battery (title, abstract) including a positive electrode composition on a current collector (Li2S with MWCNT conductive carbon auxiliary on carbon coated aluminum foil current collector - Experimental, Electrode preparation and Battery assembly page 164) including a binder for the positive electrode comprising: lithium polyacrylic acids (LiPAA) which is known for good lithium ion conductivity (Results and Discussion - Cycling performances of cathodes with different binders). 
Claims 1-6 differ in calling for two different polyacrylic acids with different molecular weights.  However, Hori et al. teach a similar lithium secondary battery (title, figure 1) including a positive electrode composition 23 on a current collector 22 (LiNiMn oxide active material with conductive carbon auxiliary on conductive foil 22- paragraph [0045]) including a binder for the positive electrode comprising: two or more different polyacrylic acids (PAA), wherein the two or more different polyacrylic acids have different molecular weights, such as ~2 parts by weight a first binder with a molecular weight (Mw) of 50,000 and ~1 parts by weight a second binder with a Mw of 1,500,000 (i.e. a 66% a first binder and 33% a second binder - paragraphs [0045-0047, 0071-0073]) because a combination of low Mw and high Mw PAAs allows for a binder with a balance of electrochemical properties and adhesive strength (paragraphs [0010-0012]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two different Mw PAAs in the battery/electrode/binder of Peled et al. as such has enhanced mechanical and electrochemical properties for Li ion batteries as taught by Hori et al. Regarding claims 2-6, the ranges for Mw and weight percentages of binder taught by Hori et al. above overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 7, Hori et al. teach controlling the Mw to optimize viscosity (paragraph [0082]) but does not specifically disclose ranges.  However, as the composition of the prior art combination above is indistinguishable from the claimed composition, the properties of the prior art are reasonably expected to overlap the claimed ranges (see MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In regard to claims 10-12, Peled et al. teach the composition comprises the binder in about 7 parts by weight with respect to 100 parts by weight of solids in the composition (depending on if the binder is included in a solid form), the positive electrode active material in about 50 by weight with respect to 100 parts by weight of solids in the composition and the conductor in about 10 parts by weight with respect to 100 parts by weight of solids in the composition (Electrode preparation section page 164).  Hori et al. also teach similar ranges as applied above.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2015/0340698.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723